Title: From George Washington to Robert Orme, 23 May 1755
From: Washington, George
To: Orme, Robert

 

[Williamsburg, 23 May 1755]
To the SameDear Sir

Since writg from Claybourn’s Ferry by the Late express, I arrivd at this place and have met Mr Belfour; who, I believe, will be able with the assistance of the Govr and some other of his Fr[i]ends, to procure the money against by the morning; which will enable me to set out out at that time and I hope to get to by tuesday to reach Winchester by Tuesday Night next; from whence, I shall proceed to the Camp with all possible dispatch.
As Colo. Hunter is gone to the Northward I coud get no positive answer concerning the further sum of Ten thousand pounds (which he was desird to send to Wills Creek) but Mr Belfour his partner thinks it may be depended upon. I shall, before I leave Town get his answer in writing, and deliver it safe on my arrival Interim I am Sir

Williamsburg Friday Noon


Return to page 22.

